Citation Nr: 1821618	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the rating reduction for dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 30 percent, effective February 1, 2014, was proper.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as numbness and frostbite residuals.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1976 and from November 1980 to August 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2012 rating decision, the RO granted an increased rating of 60 percent for the Veteran's dermatophytosis, onychomycosis, and calluses of the feet, effective October 27, 2010.

2.  In an August 2012 rating decision, the RO proposed to reduce the disability rating for dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 10 percent based on a finding of clear and unmistakable error (CUE) in the March 2012 rating decision.

3.  In a November 2013 rating decision, the RO reduced the Veteran's disability rating for dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 30 percent, effective February 1, 2014, based on a finding of CUE in the March 2012 rating decision.

4.  The finding of CUE in the March 2012 rating decision was valid because the statutory and regulatory provisions extant at the time of the March 2012 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.


CONCLUSION OF LAW

The reduction of the rating for dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 30 percent was proper in light of the clear and unmistakable error in the March 2012 rating decision, and the appropriate procedural steps were followed in implementing the reduction.  38 U.S.C. §§ 1155, 5107, 5109A, 5112 (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has challenged the RO's reduction of his disability rating for dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 30 percent, effective February 1, 2014.  

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, the November 2013 rating decision which effectuated the rating reduction was issued more than 60 days after the August 2013 rating decision which proposed the reduction; therefore, the predetermination procedures specified in 38 C.F.R. § 3.105(e) have been met.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a November 2013 rating decision, accompanied by a November 2013 notice letter; the effective date of the reduction was February 1, 2014.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new effective date for the rating.  The question is thus whether the reductions were proper based on the evidence of record.

The 60 percent disability rating for dermatophytosis, onychomycosis, and calluses of the feet was awarded effective October 27, 2010.  The rating was reduced effective February 1, 2014, less than five years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c) (2017).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  However, VA rating reductions must be based upon a review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Section 3.344 also provides that "[r]atings on account of diseases subject to temporary or episodic improvement, e.g., . . . many skin diseases. . . will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, 5 Vet. App. at 420-421; Kitchens v. Brown, 7 Vet. App. 320 (1995).

In this case, the RO's rating reduction was based upon a finding that the March 2012 rating decision which awarded a 60 percent disability rating contained CUE, and that evidence of record did not demonstrate the Veteran's dermatophytosis, onychomycosis, and calluses of the feet ever met the rating criteria for a 60 percent disability rating.  

The Veteran's dermatophytosis, onychomycosis, and calluses of the feet is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2017).  

Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2017).  The Veteran's dermatophytosis, onychomycosis, and calluses of the feet is most appropriately rated as dermatitis under Diagnostic Code 7806, as there is no evidence or allegation that the disability involves characteristics of disfigurement of the head, face, or neck, or that there are resulting scars.

Under Diagnostic Code 7806, a 10 percent rating is warranted where dermatitis affects at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted with involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc).

Evaluation of the propriety of the rating decision issued in March 2012 requires consideration of whether CUE was present in the March 2012 decision.  If CUE was not present in the March 2012 rating decision, then there is no basis for the reduction.  If CUE was present in the March 2012 rating decision, the reduction was warranted.

Here, the Veteran initially sought an increased rating for his service-connected dermatophytosis, onychomycosis, and calluses of the feet in October 2010.  The record reflects that the Veteran was afforded a VA skin examination in November 2010.  The November 2010 VA examination revealed that the Veteran treated his skin disability with a Urea 40 percent cream and Clotrimazole Antifungal Cream, which he applied regularly.  The VA examiner estimated that the Veteran's dermatophytosis, onychomycosis, and calluses of the feet covered 15 to 20 percent of the surface area of his body.

In April 2013, the Veteran underwent another VA examination.  The VA examiner examined the Veteran and reported that there was no evidence that the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck; there were no benign or malignant skin neoplasms; and there were no systemic manifestations due to any skin disease.  With regard to treatment, the examiner noted that the Veteran treated his tinea pedis and onychomycosis with topical antifungal creams on a constant or near-constant basis.  The examiner estimated that the Veteran's skin condition affected 40 to 50 percent of both feet, locally, and 20 percent of the total body surface area.  The diagnoses were tinea pedis and onychomycosis.

VA treatment records from 2009 through 2017 reveal complaints of and treatment for dermatophytosis, onychomycosis, and calluses of the feet.  Treatment consisted of debriding the nails and paring of hyperkeratosis.  The Veteran was prescribed Carmol 40, A&D ointment, Clotrimazole 1 percent topical solution, Terbinafine HCL 1 percent solution, Mycelex Solution 1 percent, Lamicil CR 1 percent, all of which are either antifungal medications or topical emollients.  He was also prescribed orthotics and orthopedic shoes.  Although the treatment records reflect that the Veteran was prescribed triamcinolone acentonide 0.1 percent cream, a topical corticosteroid, they reflect that this was prescribed for an anal rash, and not his service-connected foot disorder.

Despite the fact that the VA treatment records, the November 2010 VA examination, and the April 2013 VA examination all showed that the Veteran used only topical antifungal creams and topical emollients to treat his dermatophytosis, onychomycosis, and calluses of the feet, and that his skin condition affected no more than 20 percent of the total body surface area, the RO issued a rating decision in March 2012 increasing the Veteran's disability rating to 60 percent, effective October 27, 2010.  The RO erroneously found in the March 2012 rating (that assigned the 60 percent rating) that the Veteran was under near constant systemic therapy.  However, topical therapy is not systemic therapy.  

Thereafter, in an August 2012 rating decision, the RO explained that the March 2012 rating decision contained CUE because an evaluation of 60 percent had been erroneously assigned.  Specifically, the RO explained that the medical evidence showed that the Veteran only used topical medication for treatment of his skin condition of the feet, and that the evidence did not show that he met the criteria for a 60 percent rating.  The August 2012 rating decision proposed to reduce the Veteran's disability rating to 10 percent.  In a November 2013 rating decision, the RO reduced the Veteran's disability rating to 30 percent, effective February 1, 2014.

After a review of the evidence, the Board concludes that the RO's finding of CUE in the March 2012 rating decision was correct.  The medical evidence of record does not show that that the Veteran's dermatophytosis, onychomycosis, and calluses of the feet required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and there is no evidence suggesting that the Veteran's dermatophytosis, onychomycosis, and calluses of the feet covered more than 40 percent of the entire body or exposed areas.  To the contrary, the medical evidence shows that the Veteran used only topical emollients or antifungal creams on a constant or near-constant basis, and that his dermatophytosis, onychomycosis, and calluses of the feet covered no more than 20 percent of his entire body.  Accordingly, the Board concludes that the statutory or regulatory provisions extant at the time of the March 2012 rating decision, specifically the applicable Diagnostic Codes, were incorrectly applied to the medical facts that existed at the time of the adjudication, and the error was undebatable and manifestly changed the outcome.  Thus, reduction is the proper remedy. 

In sum, the Board finds that the reduction of the rating for the Veteran's service-connected dermatophytosis, onychomycosis, and calluses of the feet from 60 percent to 30 percent was proper in light of the clear and unmistakable error in the March 2012 rating decision, and the appropriate procedural steps were followed in implementing the reduction.


ORDER

The reduction of a 60 percent disability rating for service-connected dermatophytosis, onychomycosis, and calluses of the feet to a 30 percent disability rating, effective February 1, 2014, was proper.


REMAND

The Veteran's claim for entitlement to service connection for a bilateral foot disorder manifested by numbness is remanded to obtain additional VA treatment records and to provide the Veteran with a VA examination to determine the etiology of his disorder.  During his December 2017 hearing before the Board, the Veteran testified that he sought treatment from VA Medical Centers in Manhattan, Bronx, and Brooklyn between 1976 and 1980, and that he was treated at these Centers following his final discharge from service in 1981.  Review of the claims file shows that the RO has obtained VA treatment records dating as far back as 1991.  As the Veteran has identified additional VA treatment records which may be pertinent to his claim, the RO should request and obtain all VA treatment records from 1976 through 1991.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran should be provided with a VA medical examination to determine the nature and etiology of his bilateral foot numbness.  The Veteran's service treatment records reflect complaints of and treatment for a "long [history]" of foot pain in April 1976.  Further, during his December 2017 hearing before the Board, the Veteran testified that he experienced foot numbness during service, and that he has continued to experience foot numbness since service discharge.  As the Veteran has not yet been afforded a VA examination assessing the etiology of his bilateral foot numbness, diagnosed as neuropathy, a VA examination is warranted.  38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from the VA Medical Centers in Manhattan, Bronx, and Brooklyn dating from 1979 through 1991.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified.

2.  Provide the Veteran with a new VA examination by an appropriate physician to determine the etiology of all diagnosed foot disabilities manifested by pain and numbness.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  The examiner must state all diagnosed foot disorders found on examination.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that any foot disorder currently diagnosed was caused or incurred as a result of the Veteran's active duty service.  The examiner should specifically comment on whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed foot disorder. 

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements and testimony regarding in-service and post-service symptomatology.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


